Citation Nr: 0916326	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 
1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the VA RO in Winston-Salem, North Carolina, which confirmed 
and continued a 40 percent evaluation for lumbosacral strain 
including the thoracic spine, effective from October 20, 
1998, and denied entitlement to TDIU.  Significantly, in a 
March 2006 statement of the case (SOC), the RO 
recharacterized the issue as degenerative disc disease of the 
thoracolumbar spine.  

Additionally, the Board notes that a VA treatment record and 
a VA examination report, dated in June 2006 and January 2005, 
show that the Veteran experiences bladder discomfort and 
occasional urinary urgency.  These findings could suggest the 
presence of a bowel or bladder impairment, which constitutes 
a neurologic abnormality under 38 C.F.R. § 4.71a, diagnostic 
codes 5235 to 5243, Note 1, and any associated objective 
neurologic abnormalities are to be evaluated separately under 
an appropriate diagnostic code.  There is no indication in 
the record that this matter has yet been addressed; hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran's degenerative disc disease of the 
thoracolumbar spine is not manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the previous 12 months, or unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  

3.  The Veteran's service-connected disorders, in 
combination, render the Veteran unable to secure or follow a 
substantially gainful occupation consistent with her 
education and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for degenerative disc disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235 
to 5243 (2008).  

2.  The criteria for a TDIU are  met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated in May 2004, July 2004, 
October 2004, May 2005, and March 2006, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims, including the claim for 
TDIU, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the Board notes that the 
March 2006 SOC specifically addressed all aspects of the 
notice requirements of Vazquez-Flores, and provided the 
diagnostic code criteria for rating the spine, as well as 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  The claim was last adjudicated via a 
supplemental statement of the case in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's employment records, VA treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and her representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  General Legal Criteria 

A.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

B.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  A TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  


III.  Specific Legal Criteria-Rating Diseases and Injuries 
of the Spine

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months; 

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  In intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


V.  Legal Analysis

A.  Increased rating for lumbosacral strain including the 
thoracic spine

By way of procedural history, in a June 1989 rating decision 
the RO granted service connection for a lumbosacral strain 
and a 10 percent evaluation was assigned, effective from 
January 20, 1989.  In a July 2001 rating decision, the RO 
granted an increase to 40 percent, effective from October 20, 
1998, based on evidence of an increase in severity of the 
spine disability.  The Veteran filed her current claim for an 
increased rating on May 17, 2004.  

The Veteran's service-connected degenerative disc disease of 
the thoracolumbar spine is evaluated as 40 percent disabling, 
under the pertinent provisions for evaluating disease and 
injuries of the spine and peripheral nerves.  She contends 
that her spine disability warrants an increased rating due to 
symptoms that include weakness, pain, and stiffness, and 
diagnoses of arthritis and degenerative disc disease.  

In the instant case, the Board finds that the foregoing 
evidence indicates that the Veteran's back disability is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire 
spine, or any incapacitating episodes.  VA treatment records, 
dated from April 2004 to April 2007, show subjective 
reporting of chronic severe low back pain, bursitis, 
osteoarthritis, bladder discomfort, and pain scores ranging 
from 0 to 9 on a scale of 0 (no pain) to 10 (worst pain), and 
reflect that the Veteran received post-service traumatic 
injury to her spine in two motor vehicle accidents, which 
exacerbated her pain and caused radiculopathy in the legs.  
The Veteran has been diagnosed with mild degenerative disc 
disease at L5-L6 to the left with mild lateral recess 
stenosis, incidental T7-T8 central disc protrusion without 
evidence of a myelopathy, mild to moderate stenosis, severe 
degenerative changes of facet joints, and partial 
sacralization of L5 vertebral body.  Notably, an April 2004 
VA physical therapy note shows lumbar spine range of motion 
testing revealed 10 inches from the floor forward flexion 
without pain, 21.75 inches from the floor right side bend 
with right sided pain, and 21.75 inches from the floor left 
side bend with bilateral pain in the paraspinals.  

Significantly, VA radiologic views of the thoracic spine, 
dated in April 2004, indicate findings of hypertrophic 
changes at T7-T8, T8-T9, and T9-T10, with disc space 
narrowing that was consistent with degenerative disc disease, 
vertebral heights and paraspinal soft tissues were within 
normal limits and alignment was anatomic, and diagnoses of 
degenerative disc disease of T7-T8, T8-T9, and T9-T10.  A 
March 2005 VA MRI of the lumbosacral spine reveals findings 
of slight narrowing of the lumbosacral interspace.  An April 
2005 VA MRI report shows diagnoses of moderate to severe 
degenerative changes of the facet joints of the lumbar spine 
with moderate narrowing of the left lateral recess at the L4-
L5 level, and central disc protrusion at the T7-T8 level 
causing moderate spinal canal stenosis and moderately 
indenting the spinal cord.  

In conjunction with the current appeal, the Veteran underwent 
VA spine examination in January 2005.  During examination of 
the lumbar spine, the Veteran reported pain in the low back, 
that radiates down the back of the left leg, of 7 to 8 on a 
scale of 1 to 10, which increases in severity in upon sitting 
or standing for more than 30 minutes or walking more than 50 
yards.  She indicated treating her pain with Ibuprofen, three 
times a day, heat, massage, and ultrasound.  The Veteran 
further described weakness and stiffness in the low back, 
which causes her to have difficulty sleeping, and denied any 
real flare-ups; however her pain does increase to a level of 
9 if she stands or sits for more than 30 minutes or walks 
more than 50 yards.  The Veteran denied any trauma or injury 
to her back, numbness in her legs, bowel complaints, surgery, 
or use of any assistive walking device or history of falling, 
and was observed as steady and could walk 50 yards unaided 
without increasing her back pain; however, she did attest to 
using a back brace in the past, and has had occasional 
urinary urgency.  Functional assessment results showed that 
the Veteran's back pain was constant and interfered with her 
mobility somewhat and her activities of daily living.  The 
examiner noted that the Veteran had not worked since 
September 2003 due to depression and back pain.  

Physical examination results revealed the entire spine to be 
straight, with minimal tenderness to pressure over the lumbar 
spine.  Range of motion test results for the lumbar spine 
included forward flexion to 75 degrees, with a pain level of 
4 to 5, and with repeated forward flexion to 75 degrees, with 
a pain level of 6 to 7 and some fatigue but no lack of 
endurance; extension to 30 degrees, with a pain level of 4, 
and with repeated extension to 30 degrees, with a pain level 
of 6 or 7, but without weakness, fatigue, or lack of 
endurance; right lateral flexion to 45 degrees, with a pain 
level of 4 to 5, and with repeated right lateral flexion to 
45 degrees, with a pain level of 7 or 8 and with some fatigue 
but no weakness or lack of endurance; left lateral flexion to 
45 degrees, with a pain level of 5 to 6, and with repeated 
left lateral flexion to 45 degrees, with a pain level of 7 or 
8 and with some fatigue but no weakness or lack of endurance; 
right and left lateral rotation to 45 degrees without pain, 
and with repeated right and left lateral rotation to 45 
degrees, without pain, weakness, fatigue, or lack of 
endurance.  Neurological examination results indicated knee 
and ankle reflexes on the right and left were both markedly 
decreased, sensation in the arms, hands, legs, and feet were 
normal and equal bilaterally, there was no muscle atrophy in 
the arms, hands, upper or lower legs, and strength of the 
arms, hands ands legs were normal.  The Veteran was diagnosed 
with degenerative arthritis of the cervical spine and 
lumbosacral strain.  

Most recently, a May 2006 VA treatment record reflects 
physical examination results of a pain score of 7 on a scale 
of 0 to 10, and back tenderness of the midline lumbosacral 
and low lumbar area, with most tenderness in the left lower 
back.  Further, in April 2007, a VA nurse practitioner (NP) 
entered a consult for prosthetics for the Veteran regarding 
her chronic back and knee conditions.  The NP noted that the 
Veteran's condition was chronic, and that she had good and 
bad days.  A VA treatment record, dated later that month, 
revealed physical findings of no tenderness to palpation on 
the spinous processes, tenderness to palpation in the lateral 
lumbar sacral region, muscle strength of 5 out of 5 in the 
lower extremities, sensation intact to light touch 
bilaterally in the lower extremities, and 2+ patellar deep 
tendon reflexes.  Here, the Veteran was assessed with chronic 
back pain and lower extremity osteoarthritis.  

Based on a thorough review of the record, the Board concludes 
that an evaluation in excess of 40 percent for the Veteran's 
low back disability is not warranted.  As noted above, in 
order to warrant an evaluation in excess of 40 percent, her 
spine disability must be productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, or be productive of unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine.  In 
this regard, the Veteran's back disability does not consist 
of any incapacitating episodes, as she has not reported being 
bedridden and she was not prescribed bed rest by a physician.  
Nor does the evidence show that the Veteran has unfavorable 
ankylosis of the thoracolumbar spine or entire spine, which, 
under 38 C.F.R. § 4.71a, Note 5, would require the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine to be fixed in flexion or extension, with the ankylosis 
resulting in difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, 
breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.  As noted above, fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235 
to 5243, Note 5 (2008).  The Board notes that the Veteran has 
not exhibited difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, 
breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.  In fact, the January 2005 VA 
examiner observed that although the Veteran's back pain was 
constant and interfered with her mobility somewhat and her 
activities of daily living, she denied any real flare-ups or 
the use of any assistive walking device, and she could walk 
50 yards unaided and sit for 30 minutes without increasing 
her back pain.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Overall, the evidence does not support an evaluation in 
excess of 40 percent for degenerative disc disease of the 
thoracolumbar spine, and the claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  




B.  TDIU

In this case, the Veteran's service-connected disabilities 
include degenerative disc disease of the thoracolumbar spine 
(40 percent disabling), adjustment disorder with mixed 
emotional features, chronic claimed as depression and anxiety 
secondary to chronic pain related to service connected 
disabilities associated with cervical spine arthritis (30 
percent disabling), cervical spine arthritis (20 percent 
disabling), degenerative disease of the first 
metatarsophalangeal joint, left foot (10 percent disabling), 
and bursitis of the right shoulder also claimed as right arm 
condition, fracture of the right ring finger and fracture of 
the nasal bone (noncompensable).  The Veteran's combined 
disability evaluation is 80 percent.   See 38 C.F.R. 
§ 4.16(a).  This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the Veteran 
from securing or following a substantially gainful 
occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  Specifically, during 
a November 2003 VA psychological assessment, the Veteran 
provided an employment history that included teaching, 
nursing, broadcasting, and working in public affairs.  The 
record also indicates that the Veteran's educational 
background includes nursing school, and that she received a 
bachelor of fine arts degree, and a master's degree in 
counseling.  A VA Form 4192, Request for Employment 
Information in Connection with Claim for Benefits, dated in 
October 2004, reflects that the Veteran was employed as a 
teacher from December 2001 to October 2003, when she left her 
position due to her disabilities.  Records from the Veteran's 
former employer, the City School District of New York, dated 
from October 2003 to November 2004, show that the Veteran 
took a leave of absence without pay for the purpose of 
restoration of health, from October 1, 2003 to July 2004 and 
from September 1, 2004 to June 30, 2005, due to DeQuervain's 
tenosynoitis, chronic back pain, degenerative disc disease of 
T7-T8, T8-T9, and T9-T10, left ankle osteoarthritis, wrist 
tendonitis, myofascial pain syndrome, dysthymia, and 
depression.  

Notably, a June 2004 statement from a VA attending physician 
indicates that the Veteran's upper and lower back pain was 
aggravated by physical labor, limiting her capacity to work, 
and shows a recommendation that she limit her work load.  VA 
physical therapy progress notes, dated in July and August 
2004, reflect findings of dull, pinching, and constant pain 
in the left lumbar paraspinals that was aggravated by 
prolonged standing, walking, and sitting, which prevented the 
Veteran from working.  Also in August 2004, a VA psychiatrist 
opined that the Veteran was unable to work at the time due to 
an anxiety disorder.  An additional statement from a VA 
attending physician, dated later that month, reflects a 
recommendation that the Veteran limit her work load due to 
her chronic upper and lower back pain.  

The Board notes that the record includes several VA 
examination reports, dated in January 2005, which assessed 
the impact that the Veteran's service-connected disabilities 
had upon her activities of daily living and on her 
employability.  A VA mental disorders examination indicated 
that the Veteran was not employed and quit her teaching job 
due to her physical condition.  A VA foot examiner noted that 
the Veteran's left big toe disorder does not bother her usual 
occupation or daily activities.  Notably, a VA joints 
examination shows that the Veteran had not worked since 
September 2000 due to depression and back pain, and indicated 
that she was able to continue to write and use the computer, 
and to perform her daily activities.  Significantly, a VA 
spine examination revealed the examiner's opinion that the 
Veteran's neck pain interfered somewhat with her mobility and 
daily activities, but not a great deal.  Further, it was 
noted that the Veteran had not worked since September 2003 
due to depression and back pain, and that her back pain was 
constant and did interfere with her mobility somewhat, as 
well as her activities of daily living.  The examiner noted 
that the Veteran was still able to continue to move and 
engage in the activities of daily living.  

A May 2005 rheumatology clinic follow-up note reflects that 
the examining physician opined that the Veteran was not a 
good candidate for full time work or extensive standing, but 
that she should remain involved and active with a job or 
volunteer program that allows for some flexibility in time 
management.  A December 2005 VA social work note indicates 
that the Veteran had a book published at the Library of 
Congress.  

Significantly, an October 2006 VA Vocational Rehabilitation 
determination by a counseling psychologist reflected findings 
that the Veteran was medically infeasible for Vocational 
Rehabilitation because of the severity of the residuals of 
her service-connected disabilities, to include, her 
adjustment disorder with mixed emotional features, chronic 
claimed as depression and anxiety secondary to chronic pain 
related to service-connected disabilities associated with 
cervical spine arthritis and lumbosacral strain including the 
thoracic spine.  Accompanying this determination were the 
reports of a VA psychiatrist, a VA clinical licensed social 
worker, and the Veteran's primary care physician at the VA, 
all dated in September 2006, which showed findings that the 
Veteran was capable of undergoing training, but was currently 
unable to maintain employment due to her non-service-
connected posttraumatic stress disorder (PTSD), major 
depressive disorder, and chronic low back pain, and was not a 
good candidate for re-entry into the work force.  The 
Veteran's primary care physician went so far as to state that 
she did not think that the Veteran would be able to gain or 
maintain employment.  

While recognizing the findings of the January 2005 VA medical 
examiners, which determined that the Veteran's disabilities 
did not bar her from finding substantially gainful 
employment, the Board finds that these opinions are 
sufficient to serve as grounds for substantiating the 
Veteran's claim, as they are supported by clinical evidence, 
are more current evaluations, and address with a greater 
degree of specificity than the January 2005 exams the 
relationship between the Veteran's physical and psychological 
impairments and her unemployability.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board has reviewed the evidence of record in this case 
and finds that this evidence supports the Veteran's 
contention that her service-connected disabilities, in and of 
themselves, are of such severity as to preclude her 
participation in all forms of substantially gainful 
employment.  While recognizing that the Veteran has made 
attempts to resume working and that she had a book published 
in 2005, as of October 2006 VA Vocational Rehabilitation was 
denied, and the Board recognizes that marginal employment is 
not considered to be substantially gainful employment.  See 
38 C.F.R. § 4.16(a) (2008).  

Overall, the Board concludes that the preponderance of the 
evidence is in favor of the Veteran's claim that her service-
connected disabilities render her unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is for the claim of entitlement 
to TDIU.  


C.  Extraschedular considerations

Finally, as the Veteran has received a grant of TDIU, any 
additional factors warranting extraschedular consideration 
are not shown.  The Board finds that the evidence does not 
demonstrate that the Veteran's degenerative disc disease of 
the thoracolumbar spine, alone, has markedly interfered with 
her employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the thoracolumbar spine is 
denied.  

Entitlement to a TDIU is granted, subject to the criteria 
governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


